 



Exhibit 10.1

SURRENDER OF COLLATERAL,
CONSENT TO STRICT FORECLOSURE,
AND RELEASE AGREEMENT
(UCC 9620)

     THIS SURRENDER OF COLLATERAL, CONSENT TO STRICT FORECLOSURE, AND RELEASE
AGREEMENT (the “Agreement”) is entered into on June 18, 2004 by and between
AMPAC CAPITAL SOLUTIONS, LLC, a Nevada limited liability company (“Lender”), and
U.S. PLASTIC LUMBER LTD., a Delaware corporation (“Debtor”), and U.S. PLASTIC
LUMBER IP CORPORATION, a Delaware corporation, U.S. PLASTIC LUMBER CORP., a
Nevada corporation, and U.S. PLASTIC LUMBER FINANCE CORPORATION, a Delaware
corporation (collectively the “Guarantors”).

RECITALS

     A.     GUARANTY BUSINESS CREDIT CORPORATION, a Delaware corporation
(“GBCC”), and Debtor have entered into that certain Loan and Security Agreement
dated as of December 19, 2002 (as amended, restated, modified and supplemented
from time to time, the “Loan Agreement”). Capitalized terms used but not defined
in this Agreement shall have the meanings given to them in the Loan Agreement.

     B.     The Guarantors guaranteed the obligations of Debtor under the Loan
Agreement pursuant to a Secured Continuing Corporate Guaranty dated December 19,
2002 and delivered by each respective Guarantor to Lender (the “Guarantees”).

     C.     GBCC and Debtor have entered into that certain Second Amendment to
Loan and Security Agreement and Limited Waiver of Defaults by and between Debtor
and GBCC dated as of July 25, 2003 with respect to the Loan Agreement (as
amended, supplemented and modified from time to time, the “Second Amendment”)
whereby GBCC established the Special Advance Subline (as defined in the Second
Amendment, the “Special Advance Subline”).

     D.     GBCC and Debtor have entered into that certain Third Amendment to
Loan and Security Agreement and Limited Waiver of Defaults by and between Debtor
and GBCC dated as of December 11, 2003 with respect to the Loan Agreement (as
amended, supplemented and modified from time to time, the “Third Amendment”)
whereby, among other things, GBCC increased the Special Advance Subline from
$2,500,000.00 to $3,250,000.00 and the due date of the Term Advance was changed
to May 31, 2004.

     E.     GBCC and Debtor have entered into that certain Fourth Amendment to
Loan and Security Agreement by and between Debtor and GBCC dated as of
February 23, 2004 with respect to the Loan Agreement (as amended, supplemented
and modified from time to time, the “Fourth Amendment”) whereby, among other
things, GBCC increased the Special Advance Subline from $3,250,000.00 to
$4,000,000.00.

     F.     GBCC and Debtor have entered into that certain Fifth Amendment to
Loan and Security Agreement by and between Debtor and GBCC dated as of March 19,
2004 with respect to the Loan Agreement (as amended, supplemented and modified
from time to time, the “Fifth Amendment”) whereby, among other things, GBCC
increased the Special Advance Subline from $4,000,000.00 to $5,000,000.00.

 



--------------------------------------------------------------------------------



 



     G.     AMPAC received an assignment of GBCC’s rights, title and interest to
the Loan Agreement, the Participation Agreement and the Transaction Documents on
May 25, 2004.

     H.     AMPAC and Debtor have entered into that certain Sixth Amendment to
Loan and Security Agreement by and between Debtor and AMPAC dated as of May 31,
2004 with respect to the Loan Agreement (as amended, supplemented and modified
from time to time, the “Sixth Amendment”) whereby, among other things, AMPAC
increased the Special Advance Subline from $5,000,000.00 to $6,000,000.00.

     I.     AMPAC and Debtor have entered into that certain Seventh Amendment to
Loan and Security Agreement by and between Debtor and AMPAC dated as of June 8,
2004 with respect to the Loan Agreement (as amended, supplemented and modified
from time to time, the “Seventh Amendment”) whereby, among other things, AMPAC
agreed to extend the maturity date of the Term Advance and Special Advance
Subline to July 31, 2004.

     J.     As security for the performance of Debtor’s obligations under the
Loan Agreement, Debtor granted Lender a security interest in all of Debtor’s
personal property as more fully described in the Loan Agreement (the
“Collateral”).

     K.     The Collateral includes that certain personal property of Debtor
located at 14312 Central Ave., Chino, California (the “Chino Facility”),
including, but not limited to, all of the furniture, equipment, leasehold
improvements, inventory, accounts, chattels, security deposits, utilities
deposits, credits and general intangibles and other assets of all kinds,
tangible and intangible, used at or in connection with the business being
operated at the Chino Facility by Debtor (the “California Collateral”).

     L.     Debtor has failed to pay the June 1, 2004 monthly payments due on
the Term Advance and the Special Advance Subline or the Extension Fee due on
June 9, 2004 as required by the Loan Agreement which failures constitute
material breaches of the terms and conditions of the Loan Agreement. Due to
Debtor’s default, Lender may exercise all of its rights and remedies including
taking possession of and liquidating the Collateral.

     M.     Lender has demanded from Debtor payment of all moneys due Lender and
possession of the California Collateral.

     N.     Debtor has agreed to turn over the California Collateral and agrees
that Lender may retain the California Collateral in partial satisfaction of the
indebtedness as provided for in Section 9620 of the California Uniform
Commercial Code. Debtor and Guarantors have waived and renounced, after default,
all of their rights to notice of any kind, including a Notification of
Disposition of Collateral and their right to require Disposition of Collateral
as provided for in Section 9624 of the California Uniform Commercial Code.

2



--------------------------------------------------------------------------------



 



AGREEMENT

     NOW, THEREFORE, based upon the agreed upon facts set forth above, which are
incorporated herein, and the mutual promises contained herein, the parties agree
as follows:

     1. ACKNOWLEDGMENTS OF DEBTOR AND GUARANTORS.

          1.1 Debtor and Guarantors acknowledge that each is in default under
the Loan Agreement and are jointly and severally indebted to Lender in the
principal amount of approximately $7,097,202.89 as of June 17, 2004 plus
interest, costs, fees and expenses (the “Indebtedness”). Interest shall continue
to accrue on the Special Advance Subline at the Default Rate. The Term Advance
shall continue to accrue interest as set forth in paragraph 7 of the Third
Amendment. In addition, Lender is entitled to add to the Indebtedness all of
Lender’s costs, fees and expenses including reasonable attorneys’ fees incurred
in enforcing its rights.

          1.2 Debtor and Guarantors acknowledge that: (i) Lender has been
granted a security interest in the California Collateral, and (ii) Lender is
entitled to immediately proceed to foreclose upon the California Collateral and
to exercise each of Lender’s other rights and remedies set forth in the Loan
Agreement as provided by the California Uniform Commercial Code.

          1.3 Debtor and Guarantors irrevocably:

               1.3.1 consent to Lender retaining the California Collateral in
partial satisfaction of the Indebtedness in accordance with the terms set forth
herein and pursuant to the provisions of Section 9620 of the Revised Article 9
of the UCC; and

               1.3.2 irrevocably waive and renounce any and all rights to notice
they have or may have under Section 9601, et seq., of the UCC, Part 6 of the
California Commercial Code including, without limitation, all rights under
Section 9620 to receive notice of the proposed retention of the California
Collateral or subsequent disposition of same, or to the full extent of the law,
any other notice or right they may have arising under or pursuant to this or any
other section of the California Uniform Commercial Code or otherwise.

          1.4 Debtor and Guarantors, and each of them, acknowledge that none of
them has any claims, offsets, demands, damages, suits, assertions,
cross-complaints, causes of action or debts of any kind or nature whatsoever,
whether known or unknown, and whenever or howsoever arising (collectively
referred to herein as “Existing Claims”), that can be asserted to reduce or
eliminate Debtor’s and Guarantors’ joint and several liability to repay the
Indebtedness, perform the Guarantees or, seek any affirmative relief or damages
of any kind or nature from Lender, its officers, representatives, employees,
counsel, assigns or successors. To the extent any such Existing Claims exist,
they are fully, forever, and irrevocably waived and released by Debtor and
Guarantors as more fully provided for in Section 3 hereof.

3



--------------------------------------------------------------------------------



 



     2. LENDER’S ACCEPTANCE OF COLLATERAL IN PARTIAL SATISFACTION OF
INDEBTEDNESS.

          2.1 Pursuant to Section 9620 of the California Uniform Commercial
Code, this document shall constitute notice by the Lender and receipt and
consent by Debtor and Guarantors of Lender’s proposal to retain the California
Collateral in partial satisfaction of the Indebtedness. This Agreement shall
also constitute Debtor’s and Guarantors’ post default waiver and renunciation of
all of their rights under Article 9, subdivision 6, of the California Uniform
Commercial Code (including, without limitation, Section 9620).

          2.2 Debtor and Guarantors shall immediately assemble and make
available to Lender for its immediate possession the California Collateral and
all items relating thereto including, but not limited to, computer disks,
records as to the California Collateral, contracts, books and records and other
information that may be of assistance to Lender in its management and
liquidation of the California Collateral.

          2.3 The location of the California Collateral is 14312 Central Ave.,
Chino, California.

          2.4 Lender agrees to accept said California Collateral in partial
satisfaction of the obligations constituting the Indebtedness in the amount of
THREE HUNDRED THOUSAND AND XX/100S DOLLARS ($300,000.00), and such amount shall
be credited against, and reduce the amount of, the Indebtedness. Debtor and
Guarantor acknowledge that the credit being received for the California
Collateral is fair and reasonable.

     3. RELEASE OF CLAIMS.

          3.1 Release. Debtor, and Guarantors, and each of them, on behalf of
each of their respective successors, assigns, heirs and estates, hereby forever
and irrevocably release Lender and its affiliates, members, managers,
representatives, agents, attorneys, employees, predecessors, successors and
assigns, from any and all claims, offsets, demands, damages, suits, assertions,
cross-complaints, causes of action or debts of any kind or nature whatsoever,
whenever or howsoever arising, including, but not limited to, the Existing
Claims (collectively, the “Claims”), whether such Claims are known or unknown,
contingent or absolute, existing as of the date of this Agreement. The Claims
released include, without limitation, all Claims:

               3.1.1 that Lender breached its obligations under the Loan
Agreement or the Guarantees,

               3.1.2 that the Lender failed to fund any loan or honor any
commitment to provide financial accommodations; and

               3.1.3 of tort or wrongful conduct, including, but not limited to,
any Claim by Debtor or Guarantors for trade libel and/or any claim of fraudulent
representation or

4



--------------------------------------------------------------------------------



 



concealment, or claim of misappropriation, against Lender or its affiliates,
members, managers, representatives, agents, attorneys, employees, predecessors,
successors and assigns.

          3.2 Release of Unknown Debtor’s Claims. Debtor and Guarantors, and
each of them, acknowledge that they have been advised by counsel with respect to
the release contained herein. Debtor and Guarantors, and each of them, hereby
waive and relinquish all the rights and benefits which any of them may have with
respect to the Claims released herein and under Section 1542 of the California
Civil Code and any similar provision of law or rule or decision. Debtor and
Guarantors are familiar with and waive the provisions of Section 1542 of the
California Civil Code, which provides as follows:



      A general release does not extend to claims which the creditors does not
know or suspect to exist in his favor at the time of executing the release
which, if known by him, must have materially affected his settlement with the
debtor.

          3.3 Consideration for Releases. Debtor and Guarantors, and each of
them, acknowledge that:

               3.3.1 The California Collateral is worth equal to or less than
the credit being received and that they are receiving full and adequate
consideration for the release of the Claims;

               3.3.2 the foregoing waiver of the provisions of Section 1542 of
the California Civil Code was separately bargained for; and

               3.3.3 each of them has been advised by counsel with respect to
the release contained herein, and each of them is executing this release
voluntarily, with full knowledge of its significance and with the express
intention of effecting the legal consequences anticipated by California Civil
Code Section 1541.

          3.4 No Prior Transfer of Claims. Debtor and Guarantors, and each of
them, hereby warrant and represent to Lender, as to any released Claim, each of
them is the sole and absolute owner thereof, free and clear of all of the rights
and interest of any other person therein and has the right, ability and sole
power to release such released Claim.

          3.5 Binding Nature. Debtor and Guarantors acknowledge that their
respective counsel have explained to them the facts that: (1) the foregoing
release is binding upon each of them; (2) Debtor and Guarantors have no Claim
remaining against Lender; (3) this Agreement is binding and enforceable and not
subject to any claim of voidability by reason of economic duress, coercion or
similar legal or equitable theory; and (4) Debtor and Guarantors are entering
into this Agreement with full knowledge of its consequences and to induce Lender
to enter into this Agreement.

     4. BANKRUPTCY MATTERS.

          4.1 DEBTOR AND GUARANTORS EACH ACKNOWLEDGE THAT:

5



--------------------------------------------------------------------------------



 



               4.1.1 IF DEBTOR OR GUARANTORS, OR ANY OF THEM, FAIL TO PERFORM
THEIR RESPECTIVE OBLIGATIONS UNDER THIS AGREEMENT AND FILE, OR HAVE FILED
AGAINST THEM, A CASE UNDER THE BANKRUPTCY CODE, SUCH A FILING COULD DELAY
LENDER’S DISPOSITION OF THE COLLATERAL.. IN THAT EVENT, LENDER HAS GOOD CAUSE
FOR

               OBTAINING RELIEF FROM THE AUTOMATIC STAY IMPOSED BY SECTION 362
OF TITLE 11 OF THE BANKRUPTCY CODE OR ANY SIMILAR PROVISION OF LAW INCLUDING,
INCLUDING, ANY RIGHT TO SEEK RELIEF UNDER SECTION 105 OF THE BANKRUPTCY CODE;

               4.1.2 THE COLLATERAL IS NOT NECESSARY TO AN EFFECTIVE
REORGANIZATION OF DEBTOR OR ANY GUARANTOR, OR ANY OF THEM, BECAUSE AN EFFECTIVE
REORGANIZATION IS NOT POSSIBLE; AND

               4.1.3 DEBTOR AND EACH GUARANTOR CANNOT PROVIDE “ADEQUATE
PROTECTION” (AS DEFINED IN SECTION 362(D)(1) OF THE CODE) OF LENDER’S SECURITY
INTEREST IN THE COLLATERAL.

          4.2 DEBTOR AND EACH GUARANTOR MAKE THE FOREGOING ACKNOWLEDGMENTS WITH
THE UNDERSTANDING AND DESIRE THAT THEY BE TREATED AS ADMISSIONS IN CONNECTION
WITH ANY PROCEEDING FOR RELIEF FROM THE AUTOMATIC STAY OR ANY SEVIILAR PROVISION
OF LAW SEEKING LEAVE TO FORECLOSE OR EXERCISE ANY REMEDY AGAINST THE COLLATERAL
IN ANY SUBSEQUENT BANKRUPTCY PROCEEDING THAT INVOLVE DEBTOR.

          4.3 BASED ON THE FOREGOING FACTUAL BACKGROUND, DEBTOR AND GUARANTORS,
AND EACH OF THEM, AGREE THAT, IN THE EVENT THAT ANY ONE OR MORE OF THEM SHALL
(I) FILE OR SEEK IN ANY FUTURE CHAPTER 11 CASE (OR ANY OTHER CASE FILED UNDER
THE BANKRUPTCY CODE BY OR AGAINST EITHER DEBTOR) ANY RELIEF TO MODIFY OR LIMIT
LENDER’S RIGHTS HEREUNDER IN ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR,
(II) HAVE SOUGHT OR CONSENTED TO OR ACQUIESCED IN THE APPOINTMENT OF ANY
TRUSTEE, RECEIVER, CONSERVATOR OR LIQUDDATOR, (III) BE THE SUBJECT OF ANY ORDER,
JUDGMENT OR DECREE ENTERED BY ANY COURT OF COMPETENT JURISDICTION APPROVING A
PETITION FILED BY OR AGAINST SUCH PARTY FOR ANY REORGANIZATION, ARRANGEMENT,
COMPOSITION, READJUSTMENT, LIQUIDATION, DISSOLUTION OR SIMILAR RELIEF UNDER ANY
PRESENT OR FUTURE FEDERAL OR STATE LAW RELATING TO BANKRUPTCY, INSOLVENCY OR
RELIEF FOR DEBTOR, THEN LENDER SHALL THEREUPON BE ENTITLED TO RELIEF FROM:

               4.3.1 ANY AUTOMATIC STAY IMPOSED BY SECTION 362 OF TITLE 11 OF
THE BANKRUPTCY CODE, AS AMENDED, ON OR AGAINST THE RIGHTS AND REMEDIES OTHERWISE
AVAILABLE TO LENDER AS PROVIDED IN THIS AGREEMENT OR IN THE LOAN AGREEMENT, OR

6



--------------------------------------------------------------------------------



 



               4.3.2 ANY OTHER SIMILAR PROVISION OF LAW WHICH RESULTS IN
DELAYING OR PROHIBITING LENDER’S RIGHT TO EXERCISE ITS RIGHTS AND REMEDIES UNDER
THIS AGREEMENT AND THE LOAN AGREEMENT.

          DEBTOR AND GUARANTORS HEREBY FURTHER AGREE:

               (i) TO TAKE AND/OR CONSENT TO ANY AND ALL ACTION NECESSARY TO
EFFECTUATE SUCH RELIEF FROM THE AUTOMATIC STAY OR OTHER PROVISION OF LAW, AND

               (ii) THAT THEY WAIVE THEIR RIGHTS TO SEEK SECTION 105
INJUNCTIONS, ANY OTHER RIGHTS, OR THE FILING OF A SUBSEQUENT PROCEEDING BY
EITHER DEBTOR OR ANY GUARANTOR WITH RESPECT TO ANY ACTS BY LENDER TO ENFORCE
RIGHTS IN THE COLLATERAL.

          4.4 PROVIDED DEBTOR OR ANY GUARANTOR ARE VIGOROUSLY OPPOSING THE
RELIEF SOUGHT, THE FOREGOING CONSENT AND WAIVER SHALL NOT APPLY TO AN
INVOLUNTARY PETITION FILED AGAINST DEBTOR UNTIL AND UNLESS A FINAL ORDER FOR
RELIEF IS ENTERED; PROVIDED, HOWEVER, THAT NOTHING SET FORTH HEREIN SHALL
PREVENT LENDER FROM SEEKING RELIEF FROM THE AUTOMATIC STAY OR ANY OTHER RELIEF
IT DESIRES.

     5. ATTORNEYS’ FEES AND EXPENSES. Whether or not litigation is necessary to
enforce any of the provisions of this Agreement (including, without limitation,
the securing of any relief from any provision of the Bankruptcy Code or incurred
in any manner in connection with a bankruptcy proceeding of Debtor or
Guarantors), the prevailing party shall recover from the non-prevailing
party(ies) all reasonable costs, expenses and attorneys’ fees incurred in
connection with pursuing any rights under the Loan Agreement, including, without
limitation, attorneys’ fees incurred in connection with (a) relief from stay or
any similar or other proceedings in any Bankruptcy case, (b) any appeals,
(c) the enforcement of any judgment, and (d) the appointment of any receiver in
connection with Lender’s pursuit of its rights and remedies, which appointment
Debtor and Guarantors hereby consent to.

     6. ADDITIONAL ASSURANCES. The parties agree that they will execute such
other documents and instruments and perform such other acts as may reasonably be
required by Lender to carry out and effectuate the purpose and intent of this
Agreement.

     7. INTEGRATION. This Agreement and all documents and exhibits referred to
herein and/or attached hereto, constitute the complete agreement of the parties
hereto with respect to the subject matters referred to herein and supersede all
prior or contemporaneous negotiations, promises, covenants, agreements or
representations of every kind or nature whatsoever with. respect thereto, all of
which have become merged and finally integrated into this Agreement. Each of the
parties understands that in the event of any subsequent

7



--------------------------------------------------------------------------------



 



litigation, controversy or dispute concerning any terms, conditions or
provisions of this Agreement, neither party shall be permitted to offer or
introduce any oral evidence concerning any other oral promises or oral promises
or oral agreements between the parties relating to the subject matters of this
Agreement not included or referred to herein and not reflected by a writing.
This Agreement cannot be amended, modified, or supplemented except by a written
document signed by all parties hereto.

8. MISCELLANEOUS PROVISIONS

          8.1 Rules of Construction. The Article and Section headings in this
Agreement are inserted only as a matter of convenience, and in no way define,
limit, extend or interpret the scope of this Agreement or of any particular
Article or Section.

          8.2 Severability. The validity, legality or enforceability of this
Agreement will not be affected even if one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable in any respect.

          8.3 Agreement Negotiated. The parties hereto are sophisticated and
have been represented by lawyers throughout this transaction who have carefully
negotiated the provisions hereof As a consequence, the parties agree that the
presumptions of Section 1654 of the California Civil Code relating to the
interpretation of contracts against the drafter of any particular clause should
not be applied in this case and therefore waive its effects.

          8.4 Notices. All notices, requests and demands required to be given
hereunder, shall be in writing and shall be deemed to have been duly given upon
the date of such service if served personally upon the party for whom intended,
or if mailed, by first class, registered or certified mail, return receipt
requested, postage prepaid, upon three (3) days after the date of such mailing,
to such party at its address as shown below or otherwise hereafter designated by
such party in writing:

          If to Lender:



      AMPAC Capital Solutions, LLC
7380 S. Eastern Ave., Ste. 150
Las Vegas, NV 89123
Attn: Larry R. Polhill, Manager

          If to Debtor or Guarantors:



      U.S. Plastic Lumber Ltd.
2300 Glades Road, Suite 440 West
Boca Raton, Florida 33431
Attn: Mark Alsentzer, CEO

          8.5 Time of Essence. Time is of the essence in the performance of this
Agreement.

8



--------------------------------------------------------------------------------



 



          8.6 No Assignment; Binding Effect. This Agreement may be assigned by
Lender in whole or in part in its sole and absolute discretion. This Agreement
is personal to Debtor and Guarantors and shall not be assigned by any of them to
any other person or entity and any such assignment shall be in violation hereof
and null and void. Notwithstanding the above, this Agreement shall be binding
upon and shall inure to the benefit of the respective parties hereto and their
respective heirs, estates and successors, and the assigns of Lender.

          8.7 Recitals Incorporated. The Recitals are incorporated into and are
a part of this Agreement.

          8.8 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California.

          8.9 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.

          8.10 No Joint Venture. The parties hereto are debtor and creditor, no
fiduciary duty or relationship exists between them and the parties are not
engaging in a joint venture.

          8.11 Survival of Representations of Warranties, etc. Debtor and
Guarantors and each of them, represent and warrant and acknowledge that: (i)
Lender is relying upon the representations and warranties, all of which shall
survive the execution hereof; (ii) the execution, delivery and performance of
this Agreement has been duly authorized by Debtor and each Guarantor; and (iii)
this Agreement, when executed and delivered, constitutes the valid, binding and
legally enforceable obligation of Debtor and each Guarantor in accordance with
the terms hereof.

          8.12 Confidentiality. The terms of this Agreement have been negotiated
and received in confidence and, except as otherwise set forth herein, neither
the Lender, the Debtor, nor any Guarantors, nor any of them, their
representatives, employees or those acting on their behalf, will disclose any of
the terms of this Agreement, or authorize anyone else to disclose such terms,
without the express written consent of the other parties, except that the
parties may disclose the terms of this Agreement to their attorneys,
accountants, auditors and financial advisors, and as required by law. The Lender
further agrees that it will not disclose to anyone any financial or other
business information the Debtor except as reasonably necessary in the sale,
disposition, or exploitation of the California Collateral, in which case Lender
may disclose such information and the terms and conditions of this Agreement and
the other agreements between the parties.

          8.13 VENUE, JURISDICTION; JURY TRIAL WAIVER. LENDER, DEBTOR AND
GUARANTORS, AND EACH OF THEM, HEREBY:

9



--------------------------------------------------------------------------------



 



               8.13.1 CONSENT TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT
LOCATED IN CALIFORNIA,

               8.13.2 AGREE THAT THE EXCLUSIVE VENUE OF ANY PROCEEDING
RESPECTING THIS AGREEMENT, THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT, AND OF ANY DISPUTE BETWEEN THE LENDER, EACH BORROWER AND EACH
GUARANTOR, SHALL BE A COURT OF COMPETENT JURISDICTION LOCATED IN SAN BERNARDINO
COUNTY, CALIFORNIA; AND

               8.13.3 IRREVOCABLY WAIVE THEIR RIGHT TO A JURY TRIAL IN ANY
ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE SUBJECT NATTER OF THE LOAN
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE INDEBTEDNESS. THE FOREGOING WAIVER
OF TRIAL BY JURY IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY DEBTOR,
GUARANTORS, AND LENDER, AND EACH OF THEM ACKNOWLEDGES THAT LENDER NOR ANY PERSON
ACTING ON BEHALF OF LENDER HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS
WAIVER OF TRIAL BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT. LENDER,
DEBTOR AND GUARANTORS FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED IN THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY
INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE WILL, AND THAT THEY HAVE
HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL. LENDER, DEBTOR AND
GUARANTORS FURTHER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATION OF THIS PROVISION.

[SIGNATURES FOLLOW ON NEXT PAGE]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

“DEBTOR”:

            U.S. PLASTIC LUMBER LTD.
      By:   /s/ Michael D. Schmidt         Name: Michael D. Schmidt        
Title: Treasurer      

“LENDER”:

            AMPAC CAPITAL SOLUTIONS, LLC
      By:   /s/ Larry R. Polhill         Name: Larry R. Polhill        
Title: Manager      

GUARANTORS”:

            U.S. PLASTIC LUMBER IP CORPORATION
      By:   /s/ Michael D. Schmidt         Name: Michael D. Schmidt        
Title: Treasurer      

            U.S. PLASTIC LUMBER CORP.
      By:   /s/ Michael D. Schmidt         Name: Michael D. Schmidt        
Title: Chief Financial Officer      

            U.S. PLASTIC LUMBER FINANCE CORPORATION
      By:   /s/ Michael D. Schmidt         Name: Michael D. Schmidt        
Title: Treasurer      

11